Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to application filed on August 16, 2021 in which claims 1-24 were presented for examination, of which claim 1 was amended, claims 16-20 were canceled, and claim 24 was added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 13, 14, 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan (US Patent 8,171,655).
Regarding claim 1, Morgan discloses a method of forming an article of footwear (10, Fig. 1), the method comprising: 
lasting a footwear upper (combination of 20 and 23, Fig. 5-6, Col. 6, line: 41), the upper (20) having at least a toe end (see annotated Fig. 6 below), a heel end (see annotated Fig. 6 below), a lateral side (see annotated Fig. 5 below) extending between the toe end (see annotated Fig. 6 below) and the heel end (see annotated Fig. 6 below), a medial side (see annotated Fig. 5 below) opposite the lateral side (see annotated Fig. 5 below) and extending between the toe end (see annotated Fig. 6 below) and the heel end (see annotated Fig. 6 below), and an underfoot portion (see annotated Fig. 2 below);  
forming a midsole core (28) to at least the underfoot portion of the footwear upper (see annotated Fig. 2 below), while the footwear upper (combination of 20 and 23) is lasted (Col. 6, lines: 41-49), wherein the midsole core (28) is direct attached to the footwear upper (combination of 20 and 23)  through the forming (Col. 6, lines: 41-49), wherein the midsole core (28) is comprised of a midsole core material (Col. 3, lines: 53-54), and wherein the midsole core material is a joining material for the forming the midsole core to at least the underfoot portion of the footwear upper (Col. 6, lines: 41-49, examiner notes the “midsole core” acts as a “joining material” between the shell and upper); and  
subsequent to the forming the midsole core (28) to at least the underfoot portion of the footwear upper (see annotated Fig. 2 below), forming a shell (30, Fig. 2, 5, and 6) to the midsole core (28) and a first portion of the footwear upper (see annotated Fig. 2 below) concurrently (Col. 6, lines: 59-63, and line: 66-Col. 7, line: 8), wherein the shell (30) encapsulates at least a portion of the midsole core (see annotated Fig. 2 below) forming an exterior surface on the midsole core (see annotated Fig. 2 below), and wherein the shell (30) over molds both the midsole core (28) and the first portion of the footwear upper (see annotated Fig. 2 below) to a biteline (Col. 7, lines: 9-22, see annotated Fig. 1 below), wherein the shell (30) extends from the exterior surface on the midsole core (see annotated Fig. 2 below), past a second portion of the footwear upper (see annotated Fig. 2 below) that at least partly defines an inferior Page 2 of 16 4832-1767-9606 viApplication No. 15/832,485Attorney Docket No. 286596/160474US02 Response Filed 08/16/2021Reply to Office Action of: 04/16/2021portion of a foot-receiving internal cavity (examiner notes the last is in the “foot receiving cavity” as shown in Fig. 6), to the biteline (see annotated Fig. 4 below), and wherein the biteline (see annotated Fig. 1 below) extends along the medial side of the upper (see annotated Fig. 5 below) and the lateral side of the upper (see annotated Fig. 5 below), spaced from the underfoot portion of the footwear upper (see annotated Fig. 2 below), wherein a portion of the shell (see annotated Fig. 2 below) along the medial side (see annotated Fig. 6 below) and lateral side (see annotated Fig. 6 below) provides sidewall support to the upper (combination of 20 and 23, examiner notes the annotated “portion of the shell” would provide “sidewall support to the upper”).  


    PNG
    media_image1.png
    503
    776
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image2.png
    366
    438
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated

    PNG
    media_image3.png
    381
    820
    media_image3.png
    Greyscale

Fig. 5-Examiner Annotated

    PNG
    media_image4.png
    581
    997
    media_image4.png
    Greyscale

Fig. 6-Examiner Annotated

Regarding claim 2, Morgan discloses inserting the lasted upper (combination of 20 and 23, Fig. 5) into a first tooling prior to forming the midsole core (28, Col. 6, lines: 41-49).  

Regarding claim 3, Morgan discloses transferring the lasted upper (combination of 20 and 23, Fig. 5 and 6) and the midsole core (28) from the first tooling to a second tooling prior to forming the shell (30, Col 6. Lines: 59-63, examiner notes the “seconding tooling” is a combination of 112 and 114 in Fig. 6).  
 
Regarding claim 4, Morgan discloses maintaining the lasted upper (combination of 20 and 23, Fig. 5 and 6) in the first tooling while forming the shell (30, Col. 6, lines: 59-67 and Col. 7, lines: 9-12).  

Regarding claim 7, Morgan discloses forming the midsole core (28, Fig. 5) to the at least the underfoot portion of the footwear upper (see annotated Fig. 2 and 5 above) comprises the midsole core mechanically engaging with the footwear upper (combination of 20 and 23, Col. 3, lines: 53-56, examiner notes the midsole core is engaging through “sewing”).  

Regarding claim 8, Morgan discloses the midsole core (28, Fig. 5) is direct attached to the footwear upper (combination of 20 and 23) without an adhesive (Col. 3, lines: 53-56, examiner notes “sewing” is well known in the art has not being an “adhesive”).  .


Regarding claim 13, Morgan discloses forming the shell (30, Fig. 5) comprises injecting material forming the shell into a tooling (combination of 112 and 114, Col. 7, lines: 9-12, Fig. 5-6).  

Regarding claim 14, Morgan discloses the shell (30, Fig. 5) is comprised of at least one selected from PU (Col. 5, lines: 6-16).  

Regarding claim 21, Morgan discloses the shell (30, Fig. 5) extends from the exterior surface on the midsole core (see annotated Fig. 2 above) past the underfoot portion of the footwear upper (see annotated Fig. 2 above) and to the biteline (see annotated Fig. 1 above).  

Regarding claim 22, Morgan discloses the shell (30, Fig. 5) extends around and forms a perimeter of the article of footwear (see annotated Fig. 1 above) along the toe end (see annotated Fig. 6 above), the medial side (see annotated Fig. 5 above), the heel end (see annotated Fig. 6 above), and the lateral side of the article of footwear (see annotated Fig. 5 above).
  
Regarding claim 23, Morgan discloses the biteline (see annotated Fig. 1 above) forms a continuous perimeter around the article of footwear (examiner notes this is shown in annotated Fig. 1 above).  

Regarding claim 24, Morgan discloses the midsole core (28, Fig. 5) extends from the heel end to the toe end of the footwear upper (see annotated Fig. 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Long (US Patent 2,795,822).
Regarding claim 5, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose forming the midsole comprises casting material forming the midsole core.
However, Long teaches forming yet another article of footwear, wherein Long teaches forming a midsole comprises casting material forming the midsole core (Col. 3, lines: 43-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify forming the shell as disclosed by Morgan, by casting material forming the shell as taught by Long, in order to reduce manufacturing expenses by using a different method of forming the shell.

Regarding claim 12, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose the forming the shell comprises casting material forming the shell.
However, Long teaches forming yet another article of footwear, wherein Long teaches forming a shell comprises casting material forming the shell (Col. 3, lines: 43-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify forming the shell as disclosed by Morgan, by casting material forming the shell as taught by Long, in order to reduce manufacturing expenses by using a different method of forming the shell.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Ours (US Patent 4,651,444).
Regarding claim 6, Morgan discloses the invention substantially as claimed above.
	Morgan does not disclose forming the midsole comprises injecting material into tooling to form the midsole core.
However, Ours teaches yet another a method of forming an article of footwear, wherein Ours teaches forming the midsole comprises injecting material into tooling to form the midsole core (col. 9, lines:4-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the midsole as disclosed by Morgan, by casting material forming the midsole as taught by Ours, in order to have a midsole that can be a wide range of durable materials and to have intricate shapes that match the users feet.

Regarding claim 15, Morgan discloses the invention substantially as claimed above.
	Morgan does not disclose the shell has a greater abrasion resistance than the midsole core.  
However, Ours teaches yet another method of forming an article of footwear, wherein Ours teaches a shell (24c) has a greater abrasion resistance than the midsole core (40, Col. 9, Lines: 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell as disclosed by Morgan, by making it have a greater abrasion resistance than the midsole core as taught by Ours, in order to prevent the shell from becoming damaged while in-use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Fleming et al. (US PG Pub. 2011/0179668).
Regarding claim 9, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose the midsole core is comprised of at least one selected from PU, TPU, EVA, and silicone.  
However, Fleming teaches yet another method of forming an article of footwear, wherein Fleming teaches a midsole core (10) comprised of at least PU (Par. 0039, Lines: 15-16).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polyurethane as taught by Fleming as the material for the midsole core of Morgan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polyurethane was a well-known material for midsoles as taught by Fleming, in order to reduce manufacturing expenses.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Cross (US Patent 9,456,656).
Regarding claim 10, Morgan discloses the material of the midsole core is a flexible material (Col. 3, lines: 53-54) and the material of the shell is polyurethane (Col. 5, lines: 6-7 and lines: 12-14).
Morgan does not explicitly disclose the midsole core has a lower density than the shell.  
However, Cross teaches yet another article of footwear, wherein Cross teaches a midsole core having a lower density than a shell (Col. 10, lines: 38-43).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell and midsole core as disclosed by Morgan, by making the shell have a greater density than the midsole core as taught by Cross, in order to allow for increased durability and wear resistance for the shell (Col. 10, lines: 38-43).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Seo (US PG Pub. 2014/0202031).
Regarding claim 11, Morgan discloses the invention substantially as claimed above.
Morgan does not disclose the midsole core is comprised of a first material and the shell is comprised of a second material, wherein the first material has a higher resilience than the second material. 
However, Seo teaches yet another article of footwear, wherein Seo teaches a midsole (combination of 100 and 200, Fig. 1) is comprised of a first material and a shell (300) is comprised of a second material, wherein the first material has a higher resilience than the second material (Par. 0054, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the midsole and shell as disclosed by Morgan, by making the midsole from a first material that has a higher resilience than a second material for the shell as taught by Seo, in order to prevent the midsole from being damaged while in use.   

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732